Citation Nr: 0114081	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00 - 16 755	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, including anterior wedging of the L1 vertebral body.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 2000 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


REMAND

The record in this case shows that the rating decision of May 
2000 denied entitlement to service connection for residuals 
of a back injury, including anterior wedging of the L1 
vertebral body, on the grounds that such claim was not well-
grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)); .  Therefore, for 
these reasons, a remand is required.  

The record in this case shows that a report of medical 
history prepared by the veteran in connection with his 
service entrance examination denied any history of recurrent 
back pain.  His service entrance examination, conducted in 
September 1993, noted no defects or abnormalities of the 
spine or musculoskeletal system.  Accordingly, the veteran is 
presumed to have been in sound condition at the time of 
service entry.  38 U.S.C.A. § 1111 (West 1991). 

The service medical records show that the veteran was seen in 
October 1994 with complaints of lumbar pain of three days' 
duration, with no history of trauma.  He felt that such might 
be related to loading and unloading trucks at the chow hall.  
Examination found no redness, bruising, and no limitation of 
back motion, but noted complaints of discomfort on raising 
the arms.  The assessment was mild musculoskeletal pain, and 
heat and exercises were recommended.  In July 1996, the 
veteran denied any history of back problems.  

In September 1996, the veteran was seen for complaints of 
persistent low back pain after lifting a small table earlier 
that day.  He walked with a guarded stance, but was able to 
bend and touch his toes, with difficulty recovering.  He 
denied any previous back problems, injury, fall, or radicular 
symptoms.  Examination disclosed no distress, spasm or 
deformity; a full range of motion on forward bending, a 
slight pain on rotation and lateral flexion, and negative 
straight leg bending.  He was given pain medication for use 
as needed, and heat and exercise were recommended.  

In November 1997, the veteran was seen for complaints of mid 
back pain after unloading items the previous day.  Tenderness 
was found on palpation over the T11-L1 vertebral body, with 
spasm of the left paravertebral muscle, and no evidence of 
radiculopathy.  He was given pain medication for use as 
needed, and ice, heat and exercise were recommended.  The 
veteran's service medical records were otherwise silent for 
complaint, treatment, findings or diagnosis of a back 
condition during active service.  

In a Report of Medical Assessment prepared by the veteran in 
connection with his service separation examination , he 
complained that "a lot had gone wrong with [him] in the last 
four years", including headaches, hypertension, back pain 
and arthritis.  His service separation examination, conducted 
in June 1998, disclosed no abnormalities of the back or 
musculoskeletal system, and a full range of motion was 
present in the back, without limitation or muscle spasm.  

The veteran's initial applicable for VA disability 
compensation benefits (VA Form 21-526), received in September 
1998, cited disorders including a back condition.  Following 
review of the veteran's service medical records, the RO 
reviewed denied that claim as not well-grounded, and the 
veteran appealed that determination. 

VA outpatient treatment records, dated from July 1999 to 
January 2000, show that the veteran was seen for follow-up 
evaluation of hematuria.  The veteran's complaints of 
problems included occasional low back pain, without a 
radicular pattern, and it was noted that he worked for 
Terminex without any problems.  Examination of the lumbar 
spine revealed a normal gait, with no evidence of tenderness 
to palpation or muscle spasm; deep tendon reflexes were 2+, 
bilaterally; and straight leg raising was negative.  The 
assessment including a notation of recurrent mild low back 
pain.  The veteran was admitted for renal biopsy in January 
2000 due to hematuria.  The veteran gave no history of back 
pain, an admission examination elicited no complaints of back 
pain, and no neurological deficits were found.  

A report of VA fee-basis examination, conducted in March 
2000, indicated that the examiner reviewed the veteran's 
medical records prior to the examination.  He noted the 
veteran's complaint of a back condition, ranging from his 
neck to his lower back, and multiple other joint complaints 
since 1994, which the veteran attributed to arthritis.  He 
alleged pain, weakness, stiffness, inflammation, fatigue and 
lack of endurance, but was unable to describe his symptoms 
beyond enumerating them.  He stated that his symptoms were 
not constant, but flared up due to overuse, lifting, walking, 
squatting, etc., and ranged from mild to excruciating, 
occurring daily and lasting months or weeks.  He related that 
his symptoms affected his daily function, making him 
uncomfortable, irritable, cranky, and unpersonable.  He 
indicated that he had not received any treatment for his 
condition and does not see a physician, but indicated that 
his symptoms were relieved by chiropractic manipulation.  

Examination disclosed that the veteran was well-developed and 
well-nourished, and appeared to be very healthy, comfortable, 
and in no distress.  Examination of the musculoskeletal 
system showed that the veteran had a normal posture and gait, 
requiring no assistive devices, with no evidence of abnormal 
weight-bearing on his feet or his shoes, and no limitation of 
function on standing or walking.  Examination of the lumbar 
spine revealed no evidence of painful motion, muscle spasm, 
weakness, or tenderness, and straight leg raising was 
negative, bilaterally.  Range of motion of the lumbar spine 
was full at 95 degrees on forward flexion, full at 35 degrees 
on extension, full at 40 degrees, bilaterally, on lateral 
flexion, and full at 35 degrees on rotation, bilaterally, 
with no evidence of pain, fatigue, weakness, or lack of 
endurance.  Neurological examination disclosed no motor, 
sensory or reflex deficits in the upper or lower extremities.  
X-rays revealed that the lumbar vertebrae were normally 
mineralized, and the vertebral bodies and disc spaces were 
well maintained except for a mild anterior wedging or 
compression of the L1 vertebral body of unknown clinical 
significance.  There was otherwise no evidence of fracture, 
subluxation, or rotational abnormality, and the soft tissues 
were normal.  The diagnoses included lumbar spine wedging, 
anterior L1 vertebral body.  

The Board finds that the claimant's VA examination conducted 
in March 2000 did not include a medical opinion as to whether 
it is at least as likely as not that the veteran's currently 
manifested anterior wedging of the L1 lumbar vertebrae was 
caused or worsened during active service, and that Remand is 
warranted to obtain such an opinion.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his claimed back 
condition.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Durham, since January 2000, or 
at any other VA medical facility since 
service separation.  

2.  The RO should request the veteran's 
complete original service medical records 
direct from the National Personnel 
Records Center (NPRC), and associate 
those documents with the claims folder.  

3.  The VA fee-basis specialist who 
conducted the March 2000 examination of 
the veteran should be asked to review the 
veteran's claims folder, incluing his 
complete original service medical 
records, in conjunction with his notes 
and the report of examination in March 
2000, and to express an opinion as to 
whether it is at least as likely as not 
that the veteran's currently manifested 
anterior wedging of the L1 lumbar 
vertebrae was caused or worsened during 
active service.  If the examiner 
determines that additional examination or 
diagnostic testing of the claimant is 
needed prior to his forming an opinion, 
another examination should be scheduled 
and all necessary and appropriate 
diagnostic testing and procedures should 
be implemented.  If the examiner's 
determination is in the affirmative, he 
should then be asked to identify the 
factual predicate, i.e., clinical or 
radiographic evidence establishing the 
actual onset and existence of anterior 
wedging or compression of the L1 
vertebral body during active service or 
on service separation examination, which 
supports that professional opinion.  All 
medical opinions must be accompanied by a 
complete rationale.   

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
examiner does not affirmatively state 
that he reviewed the entire record 
including the veteran's complete original 
service medical records, or if any 
requested opinions are not provided, 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  
Thereafter, the RO should undertake any 
other indicated development and 
readjudicate the issue of entitlement to 
service connection for a back disability, 
including anterior wedging of the L1 
vertebra, arthritis.  

If the benefit sought on appeal remains denied, the appellant 
and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




